In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-21-00188-CV


                       ZACHERY RENE LAMAS, APPELLANT

                                          V.

                             HALE COUNTY, APPELLEE

            APPEAL FROM PROCEEDINGS BEFORE A FEDERAL COURT

                                 September 30, 2021
                           MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      On September 2, 2021, Appellant, Zachery Rene Lamas, proceeding pro se, filed

a notice of appeal from “Civil Action No. 5:20-CV-216-BQ Judgment / Order / May 11,

2020 / November 12, 2020.” The notice did not identify the trial court. By letter of

September 10, 2021, we directed Lamas to file an amended notice of appeal, correcting

the omission, and to show how this Court has jurisdiction over the appeal. Lamas

subsequently filed an amended notice purporting to appeal several orders and a judgment

issued by the United States District Court for the Northern District of Texas, Lubbock

Division, in cause number 5:20-CV-216-BQ.
       This Court has jurisdiction over appeals from state-level district and county courts

within our appellate district but has no jurisdiction over federal courts. See TEX. GOV’T

CODE ANN. §§ 22.201(h), 22.220(a). Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                       Per Curiam




                                             2